DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of applicant’s amendment to the specification submitted 12/30/19. 

Claim Objections
Claims 2-7, 9-11, 14-16, and 19 are objected to because of the following minor informalities: The preamble of dependent claims should refer to the claim from which it depends and which it is further limiting.  For example, claim 2 should being “The method according to claim 1, wherein…” and not “A method according to claim 1”.  Likewise for 3-7, 9-11, 14-16, and 19.
Claim 13 is objected to for the preamble including “(e.g., a minimum effective)”  The parentheses and e.g. make this only an example which does not limit “effective” nor provide any patentable weight.  
Claim 17 is objected to for “(e.g. from a crude oil matrix)”. The parentheses and e.g. make this only an example which does not limit “crude oil” nor provide any patentable weight.  
Claim 19 objected to because of the following informalities:  Claim 19 states, “a method according to Embodiment 18, further comprising”.  This should read “The method according to claim 18, further comprising” Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 16/669321 (herein after ‘321). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 1-20 are ver batim the claims of copending application ‘321 (claim 1 corresponds to claim 1 of ‘321, claim 2 corresponds to claim 2 of ‘321, etc.).

Conclusion
Claims 1-20 would be considered allowable if the double patenting rejection is overcome.  However upon applicant's potential amendment to overcome the double patenting rejection raised by the Examiner a comparison of the prior art to the claims will again be made resulting in a possible Final Office Action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art includes: US10648939 (herein after “Hascakir”) Hascakir teaches a determination of stability of asphaltenes using dielectric constant measurements. US5420040 (herein after “Anfindsen”)  Anfindsen teaches a measurement of precipitation of asphaltene in a petroleum product by measuring a conductivity and capacitance in a measuring cell with the petroleum product (conductivity and capacitance are related to dielectric constant), a second measurement later made of the same product and any change in conductivity or capacitance is assessed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	5/6/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861